I concur in all that is said in the majority opinion except the statement in the latter part thereof with reference to *Page 680 
the profit of fifty dollars alleged to have been made by appellant's president in the purchase and sale of the Washington Athletic Club bonds. The fact that appellant's president made a profit on the resale of the bonds, resulting from their application on his personal account with the club, is wholly immaterial. It had no relation to the dealings between the parties hereto. Aside from that, however, the usury involved in the entire transaction wholly extinguished the debt, under the rule adopted by this court in Jason v. Sandros, 168 Wash. 87,10 P.2d 995.
I concur in the result.